Mr. Justice Brewer.
The facts in these cases are different from
the facts in the case just decided. But the principles announced in the foregoing opinion are conclusive of the-rights of the parties herein, and so, without any statement in detail of the facts, and for the reasons given in that opinion, the decrees in these cases will be

Affirmed.

Mr. Solieitor General for appellants in botli cases.
Mr. John F. Dillon (with whom were. Mr. Harrij Hubbard, Mr. ■John M. Dillon ■ and Mr. T. ,F..Garver on his brief), for appellees in No. 319,
Mr. Thomas Wilson for appellees in' No. 322.